     Case 2:20-cv-01557-WBS-AC Document 27 Filed 11/19/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ANDRE WELLS,                                      No. 2:20-cv-1557 WBS AC P
12                      Petitioner,
13          v.                                         ORDER
14   GAVIN NEWSOM,
15                      Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On October 16, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within twenty-one days. ECF No. 24. Neither

23   party has filed objections to the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed October 16, 2020, are adopted in full; and

28   ////
                                                      1
     Case 2:20-cv-01557-WBS-AC Document 27 Filed 11/19/20 Page 2 of 2


 1          2. Petitioner’s motion for preliminary injunctive relief, ECF No. 20, is DENIED.

 2

 3   Dated: November 19, 2020

 4

 5

 6   Well1557.801.hc

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
